1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    No. 2:18-CR-00046-MCE
12                     Plaintiff,
13           v.                                    ORDER
14    CHRISTOPHER ALEXANDER KEMP,
15                     Defendant.
16

17         On November 21, 2019, this Court filed an order denying Defendant’s Motion to

18   Vacate Sentence (ECF No. 22). ECF No. 25. That order was mailed to the pro se

19   Defendant where he is housed at USP Lompoc. On December 13, 2019, the Court

20   docketed a Notice of Appeal filed by Defendant. ECF No. 27. According to that,

21   Defendant deposited that filing in the United States Mail maintained by the prison on

22   December 10, 2019. Even utilizing the December 10 date for calculating the timeliness

23   of Defendant’s filing, the notice of appeal was filed after the 14-day deadline, assuming

24   Defendant received the Court’s order on the day it was filed. Since it would have been

25   impossible for service by U.S. Mail to have been effectuated the same day, however,

26   and after considering the usual time it takes for mailings from the Court to reach inmates

27   within the federal prison system, the Court now finds that the filing was timely under the

28   mailbox rule.
                                                   1
1           Alternatively, the Court determines an extension of time is appropriate under
2    Federal Rule of Appellate Procedure 4(b)(4), which renders Defendant’s notice of appeal
3    timely as well. The Clerk of the Court is directed to serve a copy of this order on the pro
4    se Defendant at his address of record and on the Ninth Circuit Court of Appeals.
5           IT IS SO ORDERED.
6    DATED: February 20, 2020
7
                                           _______________________________________
8
                                           MORRISON C. ENGLAND, JR.
9                                          UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
